DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 8 October 2021 containing amendments to the claims and remarks.
Claims 1, 3-19, and 21-24 are pending.  Claims 23 and 24 are newly added.  Claims 13-19 are withdrawn as being directed to a nonelected invention.  Consequently, only claims 1, 3-12, and 21-24 are pending for examination.
The previous rejections under 35 U.S.C. 103 based on Pitchford (US 3,728,252) are withdrawn in view of Applicant’s amendments to the claims.
The remaining rejections under 35 U.S.C. 103 are maintained.  In addition, newly added claims 23 and 24 are rejected.  The rejections follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-10, 12, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2,799,626).
With respect to claims 1, 6-10, and 21-24, Johnson discloses a method for upgrading a petroleum hydrocarbon comprising contacting a petroleum hydrocarbon feed with a catalyst to form an upgraded petroleum hydrocarbon (see Johnson, column 1, lines 15-28), wherein the catalyst comprises oxides of iron, copper, and cobalt (see Johnson, column 10, lines 21-23 and 32).  The API gravity of the petroleum hydrocarbon feed may be less than 40 degrees (see Johnson, column 1, lines 36-39).  The petroleum hydrocarbon may be crude oils, heavy hydrocarbon oils, and residual hydrocarbon fractions (see Johnson, column 1, line 36) and the upgraded petroleum hydrocarbon has 
Johnson does not explicitly disclose wherein the catalytic oxidized metals include a combination of iron, copper, and cobalt.
However, Johnson clearly discloses wherein the catalytic oxidized metals may “oxides of copper, iron, and cobalt” (see Johnson, column 10, line 32).  Thus, claims 1, 6-10, 21, and 22 are unpatentable over the disclosure of Johnson.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With respect to claim 12, inasmuch as Johnson discloses the same method carried out under the same conditions and using the same catalyst materials on the same petroleum hydrocarbon feeds, then the person having ordinary skill in the art would readily expect the results obtained to likewise be the same as those specified in the claimed method, including an upgraded petroleum hydrocarbon having a lesser viscosity than the feed.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda
Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2,799,626) in view of Ding (US 2017/0349846).
With respect to claims 3-5 and 11, see discussion supra at paragraph 9.
Johnson does not explicitly disclose wherein the catalyst comprises a mesoporous support material.
However, Johnson discloses wherein the catalyst may include a support material comprising silica-alumina (see Johnson, column 10, line 24).  In this regard, Ding discloses a method for upgrading heavy oils (see Ding, Abstract), such method including use of a catalyst comprising mesoporous alumina (see Ding, paragraph [0044]).  Ding explains that such material is beneficial because the larger pore channels facilitate larger molecules being transferred into and out of the catalyst, resulting in higher catalytic activity, longer catalyst life, or both (see Ding, paragraph [0044]).
Therefore, the person having ordinary skill in the art would have been motivated to modify the method of Johnson to provide for use of a mesoporous alumina support material, such modification being beneficial for achieving the same higher catalyst activity and longer catalyst life noted by Ding.
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Johnson as described above because Johnson and Ding are both directed to methods for upgrading heavy petroleum hydrocarbons.
Claims 1, 6-10, 12, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2006/0016723).
With respect to claims 1, 6-10, and 21-24, Tang discloses a method for upgrading a petroleum hydrocarbon comprising contacting a petroleum hydrocarbon feed with a catalyst to form an upgraded petroleum hydrocarbon (see Tang, Abstract), wherein the catalyst comprises catalytic oxidized metal material comprising silver, copper, manganese, lead, nickel, cobalt, and iron (see Tang, paragraph [0061]).  The API gravity of the petroleum hydrocarbon feed may be less than 40 degrees (see Tang, paragraph [0126]).  The petroleum hydrocarbon may be crude oils, heavy hydrocarbon oils, and residual hydrocarbon fractions (see Tang, paragraphs [0010], [0048], and [0049]) and the upgraded petroleum hydrocarbon has a greater API gravity than the petroleum hydrocarbon feedstock (see Tang, paragraph [0126]).  The contacting temperature may be 350°C (see Tang, paragraph [0126]).
Tang does not disclose, in a single embodiment, wherein the catalytic oxidized metals include iron, copper, and cobalt.
However, Tang clearly discloses wherein the catalytic oxidized metals may comprise mixtures of various metals including iron, cobalt, and copper (see Tang, paragraphs [0061] and [0062]).  Thus, claims 1, 2, 6-10, 21, and 22 are unpatentable over the disclosure of Tang. 
With respect to claim 12, Tang discloses wherein the upgraded hydrocarbon has a lower viscosity than the feed (see Tang, paragraph [0126]).
Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2006/0016723) in view of Ding (US 2017/0349846).
With respect to claims 3-5 and 11, see discussion supra at paragraph 14.

However, Tang discloses wherein the catalyst may include a material comprising alumina (see Tang, paragraph [0072]).  In this regard, Ding discloses a method for upgrading heavy oils (see Ding, Abstract), such method including use of a catalyst comprising mesoporous alumina (see Ding, paragraph [0044]).  Ding explains that such material is beneficial because the larger pore channels facilitate larger molecules being transferred into and out of the catalyst, resulting in higher catalytic activity, longer catalyst life, or both (see Ding, paragraph [0044]).
Therefore, the person having ordinary skill in the art would have been motivated to modify the method of Tang to provide for use of a mesoporous alumina support material, such modification being beneficial for achieving the same higher catalyst activity and longer catalyst life noted by Ding.
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Tang as described above because Tang and Ding are both directed to methods for upgrading heavy petroleum hydrocarbons.

Response to Arguments
Applicant’s arguments filed 8 October 2021 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	The cited metal oxides of Johnson are taught to be a hydrogenating component of the catalyst.

II.	Johnson teaches a list of catalytic materials that may be used for cracking, and that list does not include metal oxides.

III.	A person skilled in the art would not be motivated to use the metals of the catalyst recited in Johnson for a cracking reaction, as Johnson teaches that the metals are used as a hydrogenating component of the catalyst.

IV.	Tang contemplates the use of any combination of 57 metal oxides, which results in 5.76 quintillion distinct combinations of metal oxides.

V.	It would not be possible for a person skilled in the art reading Tang to envisage 5.76 quintillion distinct combinations.  Accordingly, the size of the genus disclosed in Tang weighs against a determination of obviousness.

VI.	A person skilled in the art would understand the preferred metal oxides of Tang are manganese oxide, silver oxide, and magnesium oxide.  Accordingly, Tang teaches a preferred subgenus that is significantly different from the claimed species.

VII.	There is uncertainty in Tang over which metal oxides promote cracking and which metal oxides promote the reduction of naphthenic acid.  Accordingly, a person skilled in the art would not be motivated to select metal oxides for a cracking catalyst from the metal oxides listed in Tang, as Tang contemplates are suitable for reducing naphthenic acid while others suitable for cracking, without distinguishing between the two.

VIII.	Example 2 of the present application shows that where the catalyst includes catalytic oxidized materials comprising greater than 99 wt% oxidized iron, oxidized cobalt, and oxidized copper, it provides an unexpectedly high yield at a lower temperature than comparable catalysts that use different combinations of metal oxides.

IX.	While Example 2 is directed to cracking of polystyrene, the results are also applicable to the cracking of 

X.	The Office’s rejections are based on impermissible hindsight.  The Office selects a combination of three metal oxides, iron, cobalt, and copper oxides, from references that each disclose extraordinarily broad genuses.  There is no teaching in any of the references that would motivate a person skilled in the art to select iron, cobalt, and copper oxides from the metals contemplated in the cited references.
  
With respect to Applicant’s first, second, and third arguments, Johnson discloses that “the catalytic material may [ ] comprise a combination of a cracking component and a hydrogenating component” (see Johnson, column 10, lines 26-28).  Thus, in such instance, the catalytic material could include “oxides of copper, iron and cobalt” as the hydrogenating constituent (see Johnson, column 10, line 32).  The claims at issue do not specify wherein the recited catalyst does not comprise any hydrogenating metals.
With respect to Applicant’s fourth, fifth, and tenth arguments, Tang discloses that copper oxide, cobalt oxide, and iron oxide can all individually be used to catalytically convert naphthenic acid compounds (see Tang, Example 4 and Table 6), such metal oxides also promoting “hydrocarbon cracking” (see Tang, Abstract and paragraph [0054]).  In such instance, the court has held that it is prima facie obvious to combine prior art elements (copper oxide, cobalt oxide, iron oxide) known to be useful for the same purpose (hydrocarbon cracking) in order to form a third composition to be used for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for 
With respect to Applicant’s sixth and seventh arguments, nowhere does Tang state that manganese oxide, silver oxide, and magnesium oxide are the only metal oxides to promote a cracking reaction.  In contrast, Tang discloses that metal oxides promote cracking (see Tang, Abstract and paragraph [0054]) (“Treatment of oil with metal oxides may increase the quality of the oil by promoting the cracking process.  Contacting oil with one or more metal oxides may allow the cracking process to occur at lower temperatures.”).
  With respect to Applicant’s eighth and ninth arguments, Example 2 of Applicant’s specification cannot be relied upon to show unexpected results because: (1) the example is not commensurate in scope with the claims; and (2) the data presented does not lead one to conclude that the catalyst of the claimed method is responsible for the higher liquid yield obtained.  First, the method at issue is directed to “catalytically cracking of a petroleum feedstock” (see claim 1), such “petroleum feedstock” being defined as “chemical compositions that comprise oil such as crude petroleum materials or the products refined from petroleum oils, such as gasoline and diesel” and “may include liquid crude oils, tar sands, residuals from crude oil refining, and middle distillates from crude oil refining” (see Applicant’s specification, paragraph [0076]).  Example 2 shows the conversion of polystyrene – i.e. a feed which does not fit within Applicant’s own definition of a “petroleum hydrocarbon” as that term is used in the claim and further defined in the specification.  Thus, the example is not commensurate in scope with the claims.  Objective evidence of nonobviousness must be commensurate in scope with the claims.  In re Linder, 457 F.2d 506, 508 (CCPA 1972).  Second, it is impossible to attribute the higher yield disclosed in Applicant’s Example 2 to use of the recited catalyst of the claimed method because such catalyst is the only one to be exposed to an atmosphere of air in the conversion reaction.  All other comparative examples shown were either exposed to an atmosphere of hydrogen or nitrogen.  Furthermore, the reaction temperatures of the comparative examples are all different.  To be persuasive as unexpected results, the reaction conditions (i.e. gas atmosphere and temperature) should all be the same with the only variable being the recited catalyst of the claimed method.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771